LaROSE, Judge.
Shawn Holliday appeals the summary denial of his motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850. Upon the State’s concession of error and our own record review, we reverse and remand for further proceedings.
Mr. Holliday pleaded guilty to charges of attempted burglary of a dwelling and grand theft. The trial court placed him on probation. After a violation of probation in approximately December 2009, the trial court modified the probation.
Mr. Holliday again violated his probation by committing new law violations. In September 2011, he entered a plea to the new charges and admitted violating his probation. According to Mr. Holliday, his counsel advised him that the State was offering a minimum guidelines sentence of approximately forty-six months in prison. The plea form listed 46.2 months as the agreed-upon sentence. The sentencing scoresheet reflected thirty-six points in the Community Sanction- violation section, apparently representing three prior probation violations.
On the day after sentencing, Mr. Holli-day allegedly learned that the scoresheet was erroneous. He claims to have had only one prior probation violation. A correct scoresheet would have yielded a sentence of about thirty-five months. The State concedes that the postconviction court erred in summarily denying Mr. Hol-liday’s rule 3.850 motion. The State also seems to concede that Mr. Holliday is entitled to resentencing. We do not decide that issue. We conclude that remand for proceedings on the merits of the claim is appropriate.
Reversed and remanded.
ALTENBERND and DAVIS, JJ„ Concur.